DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed June 15, 2022.
Claims 4, 7, 11, 14, 18, and 20 have been cancelled. 
Claims 1, 8, 15-17, and 19 have been amended. 
Claims 21 and 22 are newly added.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-22 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1, 8, and 15 are directed towards, “a method for determining a disposition of a vehicle having an unresolved recall notice, the method comprising: receiving a first data record from a first vendor, the first data record comprising first data associated with the vehicle; receiving a second data record from a second vendor, the second data record comprising second data associated with the vehicle; applying a first set of outcome rules to the aligned first data record to generate a first outcome record comprising a first predicted disposition of the vehicle based on the aligned first data record, wherein the first predicted disposition comprises at least one of a first vehicle classification or a first customer classification; applying a second set of outcome rules to the aligned second data record to generate a second outcome record comprising a second predicted disposition of the vehicle based on the aligned second data record, wherein the second predicted disposition comprises at least one of a second vehicle classification or a second customer classification; applying cross-vendor rules to the first outcome record and the second outcome record to generate a final disposition of the vehicle based at least in part on the first predicted disposition and the second predicted disposition, wherein the final disposition comprises a final vehicle classification and a final customer classification; wherein the final vehicle classification is based on one of the first predicted disposition and the second predicted disposition, and the final customer classification is based on other one of the first predicted disposition and the second predicted disposition, and wherein applying the cross-vendor rules further comprises:Page 2 of 22Appl. No. 16/987,736Response to Office Action of March 15, 2022 determining a first weight for the first predicted disposition based at least in part on a source and an age of the first data record; determining a second weight for the second predicted disposition based at least in part on a source and an age of the second data record, such that a data record originating from a reliable source with a recent time stamp receives highest weight; generating the final disposition of the vehicle based at least in part on the first predicted disposition weighted by the first weight and the second predicted disposition weighted by the second weight; and providing the final disposition of the vehicle.” The claims are describing a vehicle recall determination that is based on receiving a first and second data record from a vendor, using data rules including age and source of a data record, and predicting the result of the vehicle based on the weights and determinations using the first and second data record. This is a mental process that a person can observe and judge data and information in terms of recency, date/time, and reliability of source material to determine and predict a result for a vehicle. A person with the aide of pen and paper can receive vehicle registration information, vehicle records, and other information from sources to observe and judge a prediction for a vehicle. The claims describe an abstract idea under the mental process grouping. 
The independent claims further describe an abstract idea in terms of being directed towards a commercial/legal interaction. The claims describe receiving and predicting a vehicle disposition in terms of a vehicle recall. The vehicle recall tracking and vehicle disposition is regarding a compliance aspect in terms of tracking and resolving vehicle recall information (as discussed and claimed in dependent claim 5, 12, and 19).  The claims are describing a certain method of organizing human activity that falls under an abstract idea grouping. 
Step 2(a)(II) considers the additional elements in terms of being transformative into a practical application. The additional elements of the independent claims are a first vendor computer, a second vendor computer, applying a first set of alignment rules to the first data record to generate an aligned first data record comprising the first data in a normalized format, applying a second set of alignment rules to the second data record to generate an aligned second data record comprising the second data in the normalized format, a graphical user interface comprising,  non-transitory computer-readable memory having stored thereon instructions for determining a disposition of a vehicle having an unresolved recall notice that, upon execution by one or more processors, cause the one or more processors to, and system for determining a disposition of a vehicle having an unresolved recall notice, the system comprising: one or more processors; and a non-transitory memory device having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to. The additional elements are described in the originally filed specification figure 2, 8, and paragraphs [54-68]. The additional elements are merely describing generic computer elements to implement the abstract idea. The computer, processors, memory, and interface elements do not describe a technological improvement and are implementing the abstract idea as a tool. Further, the normalized format for the data is described in paragraphs [40-41] and merely describes generic normalization techniques. There’s no specific normalization or technological improvement to normalization techniques that transforms the abstract idea. The additional elements are generic technological elements to implement the abstract idea and therefore are not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are a first vendor computer, a second vendor computer, applying a first set of alignment rules to the first data record to generate an aligned first data record comprising the first data in a normalized format, applying a second set of alignment rules to the second data record to generate an aligned second data record comprising the second data in the normalized format, a graphical user interface comprising,  non-transitory computer-readable memory having stored thereon instructions for determining a disposition of a vehicle having an unresolved recall notice that, upon execution by one or more processors, cause the one or more processors to, and system for determining a disposition of a vehicle having an unresolved recall notice, the system comprising: one or more processors; and a non-transitory memory device having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to. The additional elements are described in the originally filed specification figure 2, 8, and paragraphs [40-41 and 54-68]. The additional elements were considered and found to be generic technological elements implementing the abstract idea above. There are no further additional elements described or claimed to consider. As such, the additional elements are merely implementing the abstract idea using generic technological elements and therefore are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19, 21, and 22 further describe the abstract idea without providing further additional elements to be considered. The dependent claims are merely describing the type of data records (VIN or license plate), types of record data (photographic, salvage yard, license plate recognition, vehicle crash, state crash, canvassing, survey, used car lot, GPS), and the final disposition as it relates to a recall notice with an explanation as to not resolving the recall. These elements are merely providing further aspects of the abstract idea both in terms of mental process (what information a person would observe and consider using pen and paper) and the commercial/legal interaction (describing the data and resolution in terms of unresolved recall notice with regards to compliance and record keeping). 
Claim 21 is directed towards determining a final disposition based on the source of the first record being more reliable than the second or the age of the first more recent than the second record. The reliability and age of the source are within the abstract idea in terms of a person can mentally observe and judge a reliability and age of documentation records to determine a final outcome. A person can look at two records, observe that one document is more recent, and mentally determine that the more recent document is relevant for the final outcome of the vehicle. Further, a more recent/reliable source ensure proper documentation within the legal/commercial interaction for compliance purposes. Claim 22 is directed towards assigning a certainty to the final disposition and providing within the interface the certainty along with the final disposition. There is no specific algorithm or model in terms of how the certainty is determined. The certainty is merely a value that is assigned to the final outcome. A person, with the aid of pen and paper, can provide a certainty (e.g. best guess, 1-10 value/rank or a percentage to the final outcome), and provide that value alongside the final outcome. The certainty is not an additional element as there is not a specific algorithm, model, or steps to determine the certainty beyond merely being a value. As such, the certainty is generic analysis that can be performed mentally and falls within the commercial/legal interaction abstract idea. There are not further additional elements beyond those considered for the independent claim and as such the dependent claims are not significantly more or transformative into a practical application. Refer to MPEP 2106.05(f). 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application. Therefore, claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-22 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 


Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-22 are allowed over the prior art. The closest prior art is Tahir et al [2017/0236127] that describes vehicle recall tracking and vendor information that is linked with databases to update and store vehicle information. Tahir provides analytics and other data storing and matching elements, however, the specific combination of elements that the claimed invention describes in terms of predicting using a first and second where the first and second are determined using weights of reliability or age of the source is not taught within Tahir. Other related prior art includes Draper [2012/0185399] that describes recall tracking and vehicle notification in terms of dealer maintenance and repair orders, Babu [2005/0038691] that describes a recall tracking dashboard and notification system, and Moon [10,325,420] that describes a VIN recall notification system, however, the related prior art does not specifically teach the specific combination of elements. The combination of elements regarding a first and second vendor information, providing cross vendor rules, determining reliability or age of the information and determining a weight based on source and age, and generating a final disposition of a vehicle based on predicted disposition are allowable over the prior art. 

Response to Arguments
The arguments on pages 17-21 regarding the 35 USC 102 and 35 USC 103 rejection, specifically that the cited prior art does not teach the amended claim elements. Examiner agrees. The amended claim elements and specific combination of elements are allowable over the prior art. As such, the prior art rejections have been withdrawn.
The arguments on pages 9-17 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards eligible subject matter. 
Examiner respectfully disagrees. 
The arguments discuss the amended claim elements {claim 1} in terms of the elements cannot be performed in a human mind. The arguments merely allege the eligibility but do not provide specific arguments regarding which amended claim elements cannot be performed in the human mind. As considered and rejected above, a person (with aid of pen and paper) can gather information from a first and second vendor, apply predictions based on customer or vehicle classification, and determine reliability and age of sources to provide the final predicted outcome. A person is able to observe, judge, and report findings based on received information including vehicle/customer predictions. The technological elements (computer aspects, interfaces, and data normalization) were considered additional elements {Step 2(a)(II) and 2(b)} and rejected accordingly.
In terms of practical application, Applicant argues that the claimed invention is describing a practical application with regards to the recall issue notification and investigation elements. The arguments allege and describe specification paragraphs in terms of receiving data from different sources/vendors and using evidence for compliance reporting to generate the final outcome. The arguments are alleging the practical application through specific steps and specification paragraphs that are not present within the claims, as currently required. The claims describe receiving a first and second record that could include instances of photographs and other evidence, but there is no claimed requirement or description that is specific to the steps of compliance, regulatory agencies, and increasing/decreasing weights based on received information. While the claims recite a first and second weighting based on the age and reliability, there is no specific model or algorithmic steps that describe the specific elements being argued in terms of certainty {claim 22}, describing specific dates and weightings based on those dates, or the weightings based on reliability. Further, a person can observe and judge reliability and age of information sources within a mental process to note that certain information is more recent and thus provides a better indication for predicting the final outcome of the vehicle/customer. Though the arguments discuss the data sources and other information, the 35 USC 101 rejection would still be maintained with regards to having compliance and evidence related regulatory aspects. The claims are describing a vehicle recall system that would maintain the grouping of certain method of organizing human activity. The additional elements argued are aspects of the abstract idea. Providing what the data describes and evidence related compliance within vehicle recall falls within the grouping of legal/commercial interaction. The arguments are discussing the improvement within the field of improving the abstract idea (vehicle recall) and there is no argument, discussion, or claim language regarding an improvement to the technological elements. The weightings, age/reliability, and cross-vendor rules are merely generic technological elements implementing the abstract idea. As such, the claims are not directed towards a practical application and do not describe a specific technological improvement. Refer to MPEP 2106.05(f). 
The arguments further discuss eligibility regarding step 2(b) as the claimed invention describes significantly more than the identified abstract idea. The arguments describe the claimed invention describes more than well understood, routine, and conventional activities. The arguments are merely alleging the claims by citing the claim elements, but do not provide specific aspects as to how the claims are more than well understood, routine, and conventional elements. Further, the consideration under Step 2(b) was not in regards to well-understood, routine, and conventional, but rather that the claims describe generic technological elements to implement the abstract idea. The arguments are mere allegations of eligibility and do not specifically describe the technological improvement as the claims are merely implementing the abstract idea using generic technology. As such, the claims are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Lacking any further arguments, claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-22 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Draper [2012/0185399];
Babu [2005/0038691];
Moon [10,325,420];
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689